Citation Nr: 0702961	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-29 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which determined that new and 
material evidence was not received to reopen a previously 
denied claim for entitlement to service connection for a 
psychiatric disorder.

When this case was previously before the Board in March 2005, 
it was remanded for additional adjudication and development.  
This having been completed, the matter is again before the 
Board.  

Subsequent to the most recent supplemental statement of the 
case (SSOC) in August 2006, the veteran's mother submitted 
additional evidence that was not accompanied by a waiver of 
RO consideration.  This evidence, however, is substantively 
duplicative and redundant of evidence currently in the 
veteran's claims file.  A remand to the RO for consideration 
of this evidence is therefore unnecessary.


FINDINGS OF FACT

1.  In a January 1990 decision, the RO denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD, finding, essentially, that (a) 
there was no medical evidence showing a link between service 
and psychiatric problems first shown years after separation 
from service, and (b) there was no evidence confirming that 
the veteran's reported stressor events during service 
occurred.  Though notified of that decision by way of a March 
1990 letter, the veteran did not appeal this determination 
and the decision became final.

2.  No new and material evidence regarding the veteran's 
claim has been added to the record since the January 1990 RO 
decision; the evidence of record is cumulative and redundant, 
and does not, when considered with previous evidence of 
record, relate to an unestablished fact (nexus to service or 
confirmation of in-service stressor) necessary to 
substantiate the veteran's claim, nor raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim for service connection for a psychiatric disorder to 
include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the information and evidence VA will 
seek to provide, and the information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.    See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA states 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  VA 
has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  The rule 
is effective November 9, 2000, with exceptions, to include 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
provisions of the rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

Here, the RO, in letters dated in August and September 2002, 
provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), including the 
evidence needed to show new and material evidence and his 
underlying claim for service connection.  The veteran was 
also generally notified of the types of evidence VA would 
assist him in obtaining and informed that he should send 
information or evidence relevant to the claim to VA.  In 
addition, the RO provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the claim, and also informed the veteran of 
the cumulative evidence previously provided to VA, or 
obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case also applies to the matter at hand.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, however, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, supra.   In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence associated with 
the claims file since January 1990 consists of numerous 
private and VA treatment records, and statements of the 
veteran, his mother, and his representative in support of the 
claim.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this matter.  Accordingly, further 
development and further expending of VA's resources is not 
warranted and adjudication of his claims on appeal poses no 
risk of prejudice to the appellant.  See 38 U.S.C.A. § 5103A; 
see, also, Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis.

In this case, the veteran seeks to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD. 

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

After reviewing the record, and for reasons expressed below, 
the Board is of the opinion that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim.

In this case, evidence submitted after January 1990 consists 
of private and VA medical treatment records, as well as the 
veteran's own contentions.  

Considering first the private and VA medical treatment 
records, these records show ongoing treatment for the 
veteran's current psychiatric disorder.  These records 
indicate varied diagnoses, including chronic paranoid 
schizophrenia; chronic undifferentiated schizophrenia; 
schizophrenic disorder, catatonic type; exhibitionism; and 
PTSD.  Because medical records diagnosing the veteran with 
these conditions was previously of record in January 1990, 
this additional evidence is cumulative and redundant of 
evidence already considered.  These records only demonstrate 
a current diagnosis already noted by the RO in 1990.  Thus, 
the additional medical evidence submitted since 1990 is not 
new, as defined by 38 C.F.R. § 3.156.  See also Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing other crucial matters, such as 
medical nexus, does not constitute new and material 
evidence).  

Additionally, none of the evidence submitted since the 
January 1990 RO decision addresses the bases of the original 
denial:  the lack of evidence connecting a current 
psychiatric disorder to service; and the lack of evidence of 
an in-service injury/stressor event.  These records do not 
relate to an unestablished fact necessary to substantiate the 
claim, and are therefore not "so significant that [they] must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156 (2001).  

Finally, the Board notes that the veteran, his mother, and 
his representative, have submitted statements in connection 
with the claim, including contentions that his condition is 
related to service.  As these individuals have no medical 
training, however, their assertions of medical causation are 
insufficient to reopen his claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  In this regard, the Board notes that, 
while the veteran can report his symptoms, his statements as 
to cause, onset or claimed aggravation must be supported by 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Based on the foregoing, the Board finds that no new and 
material evidence relevant to the appellant's claim has been 
submitted since the last final RO decision regarding the 
veteran's claim.  The evidence submitted is cumulative and 
redundant of the evidence of record before the Board in 
January 1990, or is legally insufficient to reopen the claim.  
As such, there is no new evidence that has raised a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  Accordingly, because new and material 
evidence has not been submitted, the claim of entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, is not reopened. 




ORDER

New and material evidence has not been received and the 
veteran's appeal to reopen a claim for entitlement to service 
connection for a psychiatric disorder, to include PTSD, is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


